
	

113 HR 986 IH: Rural Health Clinic Fairness Act of 2013
U.S. House of Representatives
2013-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 986
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2013
			Mr. Schock (for
			 himself, Mr. Braley of Iowa,
			 Mr. Huizenga of Michigan,
			 Mrs. McMorris Rodgers, and
			 Mr. Walden) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to ensure
		  the eligibility of eligible professionals practicing in rural health clinics
		  for electronic health records and quality improvement incentives under
		  Medicare, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rural Health Clinic Fairness Act of
			 2013.
		2.Extension of Medicare
			 EHR incentives to eligible professionals practicing in rural health
			 clinics
			(a)In
			 generalSection 1848(o)(5)(A)
			 of the Social Security Act (42 U.S.C. 1395w(o)(5)(A)) is amended by inserting
			 before the period at the end the following: and, with respect to payment
			 years after 2013, includes rural health clinic services (as defined in section
			 1861(aa)(1)) furnished by an eligible professional.
			(b)Offsetting
			 reductionSection 1848(o)(1)(B) of the Social Security Act (42
			 U.S.C. 1395w–4(o)(1)(B)) is amended—
				(1)in clause (ii), by
			 striking clauses (iii) through (v) and inserting the
			 succeeding clauses; and
				(2)by adding at the
			 end the following new clause:
					
						(iv)Budget
				neutrality adjustmentThe
				Secretary shall reduce the applicable amounts that would otherwise be
				determined under this subparagraph with respect to 2014 and each succeeding
				year by an amount that the Secretary estimates would ensure that estimated
				aggregate payments under this subsection for such year is not increased as a
				result of the amendment made by section 2(a) of the
				Rural Health Clinic Fairness Act of
				2013.
						.
				3.Extension of
			 Medicare eRx and quality reporting incentives to rural health clinics
			(a)In
			 generalSection 1848(m)(6)(A)
			 of the Social Security Act (42 U.S.C. 1395w(m)(6)(A)) is amended by inserting
			 before the period at the end the following: , except that the term
			 covered professional services shall, with respect to reporting
			 periods for 2014 or a subsequent year, include rural health clinic services (as
			 defined in section 1861(aa)(1)) furnished by an eligible professional.
			(b)Offsetting
			 reductionSection 1848(m)(1)
			 of such Act (42 U.S.C. 1395w(m)(1)) is amended—
				(1)in subparagraph
			 (B), by striking For purposes and inserting Subject to
			 subparagraph (C), for purposes; and
				(2)by adding at the
			 end the following new subparagraph:
					
						(C)Budget
				neutrality adjustmentThe
				Secretary shall reduce the applicable quality percent that would otherwise be
				determined under subparagraph (B) for 2014 by an amount that the Secretary
				estimates would ensure that estimated aggregate payments under this subsection
				for such year is not increased as a result of the amendment made by section
				3(a) of the Rural Health Clinic Fairness Act
				of
				2013.
						.
				
